              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                           Plaintiff,               Case No. 18-CR-135-JPS
 v.

 CALVIN D. GLAZUNOV,                                              ORDER

                           Defendant.


       On June 19, 2018, the government filed a two-count Indictment

against the defendant, charging him with unlawfully possessing a firearm

and ammunition as an alien in violation of 18 U.S.C. §§ 922(g)(5) and

924(a)(2). (Docket #4). On April 3, 2019, the government filed a single-count

Information against the defendant, charging him with making a false

statement in connection with the attempted acquisition of a firearm in

violation of 18 U.S.C. §§ 922(a)(6) and 924(a)(2). (Docket #43). On the same

day, the parties filed a plea agreement indicating that the defendant agreed

to plead guilty to the Information. (Docket #44). The government has agreed

to move to dismiss the Indictment at sentencing. Id. at 5. On May 8, 2019,

the parties then filed an amended plea agreement. (Docket #47).

       The parties appeared before Magistrate Judge Nancy Joseph on May

8, 2019, to conduct a plea colloquy pursuant to Federal Rule of Criminal

Procedure 11. (Docket #48). The defendant entered a plea of guilty as to

Count One of the Information. Id. After cautioning and examining the

defendant under oath concerning each of the subjects mentioned in Rule 11,

Magistrate Judge Joseph determined that the guilty plea was knowing and
voluntary, and that the offense charged was supported by an independent

factual basis containing each of the essential elements of the offense.

(Docket #48 and #50).

       Thereafter,    Magistrate    Judge    Joseph    filed   a   Report   and

Recommendation with this Court, recommending that: (1) the defendant’s

plea of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) the defendant be adjudicated guilty and have a sentence

imposed accordingly. (Docket #50). Pursuant to General L. R. 72(c) (E.D.

Wis.), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Criminal Procedure

59(b) or 72(b) if applicable, the parties were advised that written objections

to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation.

       To date, no party has filed such an objection.

       The    Court     has   considered         Magistrate    Judge   Joseph’s

recommendation and, having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s report and

recommendation (Docket #50) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 24 day of May, 2019.

                                     BY THE COURT:




                                     J.P. Stadtmueller
                                     U.S. District Judge




                                   Page 2 of 2
